Per Curiam.
Respondent was disbarred by this Court in 1995 based upon his conviction of a felony (Matter of Wong, 212 AD2d 863 [1995]). He now applies for reinstatement.
Upon the recommendation of petitioner, we referred the application to a subcommittee of this Court’s Committee on Character and Fitness to interview respondent and report to the Court (see 22 NYCRR 806.12 [b]). The subcommittee recommends denial of the application.
*919For the reasons set forth in the subcommittee’s report, we conclude that respondent has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law in this state (see 22 NYCRR 806.12 [b]). We therefore deny the application.
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that respondent’s application for reinstatement is denied.